UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

XIAOCHUN GAO,
INDIVIDUALLY AND ON
BEHALF OF ALL OTHER
SIMILARLY SITUATED,
                              Plaintiﬀ,
                                                              ORDER
                – against –
                                                          19 Civ. 2515 (ER)
SAVOUR SICHUAN INC., LA VIE EN
SZECHUAN RESTAURANT CORP., YI
ZHANG, WEIMIN HONG, DONGMEI
WEI, XIAOMEN GU, JANE DOE, and
JOHN DOES, # 1–10,
                              Defendant.


RAMOS, D.J.:

         On December 23, 2019, the defendants ﬁled an Answer to the plaintiﬀ's Amended

Complaint. As the Court held an initial conference in this matter on November 26, the

parties are directed to submit a joint Civil Case Discovery Plan and Scheduling Order by

May 1, 2020.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                       EDGARDO RAMOS, U.S.D.J.
